Citation Nr: 1738107	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  15-32 234		DATE
Advanced on the Docket
		

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.  


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for bilateral hearing loss is not reopened and the appeal is denied.

As new and material evidence has not been received, the claim of entitlement to service connection for tinnitus is not reopened and the appeal is denied.



FINDINGS OF FACT

1.  The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus were denied in September 2009, the Veteran did not perfect an appeal, and no new and material evidence was received within one year of the determination.

2.  Evidence received since the September 2009 denial is either cumulative or redundant, and does not relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss or tinnitus.


CONCLUSIONS OF LAW

The September 2009 decision that denied entitlement to service connection for bilateral hearing loss and tinnitus became final; and no new and material evidence has been received to reopen either of these matters. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from November 1952 to September 1954. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a November 2014 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which the RO denied the reopened and denied the previously denied claim of service connection for bilateral hearing loss and tinnitus.  In March 2015, the Veteran filed a Notice of Disagreement (NOD).  38 C.F.R. § 20.201 (2016).  The RO issued the Veteran a Statement of the Case (SOC) in August 2015.  The Veteran filed a timely Substantive Appeal, VA Form 9, in September 2015.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 
      
New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus were originally denied by a September 2009 rating decision because the RO determined that the conditions were not shown to be incurred in or aggravated by military service.  An examination had been provided in July 2009 and the examiner had opined that the Veteran's hearing loss and tinnitus were less likely than not caused by noise exposure in service.  The RO notified the Veteran of its decision, and of his appellate rights.  The Veteran filed a NOD in October 2009 and a SOC was issued in May 2010.  However, the Veteran but he did perfect a formal appeal of the rating decision.  38 C.F.R. § 3.156(b) (2016).  As a result, the September 2009 rating decision became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).  

Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran filed a request to reopen the claim for entitlement to service connection for bilateral hearing loss and tinnitus in June 2014; and, by a November 2014 rating decision, the RO reopened the claims.  Regardless of whether the RO reopened the Veteran's claim of service connection for sleep apnea, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The relevant evidence added to the record since the last final denial includes VA treatment records and the Veteran's statements.  The treatment records show that the Veteran has continued to experience hearing loss and tinnitus.  The Veteran also submitted a statement in June 2014 indicating that his hearing had deteriorated in service.  In September 2015, he submitted a statement with his VA Form 9 that detailed the noise exposure he endured during his period of active duty.  He went on to assert that his exposure to noise should have been conceded and that the evidence supports the nexus element of service connection.  He asserted that he had reduced hearing shown in separation examinations and complaints of tinnitus "within a reasonable time after military service."

To the extent the Veteran states that he was exposed to loud noise in service and as result he experienced hearing problems and tinnitus, the evidence is cumulative.  Essentially the statements submitted by the Veteran are duplicative or supportive evidence of previously considered evidence, namely, the Veteran's previously articulated statement.  The Veteran's noise exposure and current diagnoses of bilateral hearing loss and tinnitus had been conceded at the time of the September 2009 denial.  Such cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).

The VA treatment records obtained since the last final denial are new, in that such records were not previously associated with the claims file.  However, because the medical evidence on file at the time of the September 2009 rating decision had already established a post-service diagnosis of bilateral hearing loss and tinnitus, this evidence is not material.  As such, this cumulative evidence does not meet the regulatory definition of new and material under 38 C.F.R. § 3.156(a).  

Finally, although the Veteran asserts that his hearing underwent a downward shift in service between his entrance and separation examinations, the evidence does not bear this out.  See Justus v. Principi, 3 Vet. App. at 513 (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness.).  In this case, the Veteran's service treatment records do not show that he had any problems associated with his hearing during service, to include any downward shifts in his hearing acuity.  As such, the Vetearn's statements are deemed inherently incredible and does not relate to an unestablished fact necessary to substantiate the claim of service connection.  

In this case, the evidence added to the record since the last final denial does not relate to an unestablished fact necessary to substantiate a claims of entitlement to service connection for bilateral hearing loss or tinnitus, and it is not sufficient to raise a reasonable likelihood of substantiating the claim.  Therefore, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss or tinnitus.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	Brittany Muetzel, Associate Counsel

Copy mailed to:  The American Legion

Department of Veterans Affairs


